DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 12 March 2021 has been entered in full.  Claims 50, 51, 55, and 56 are amended.  Claims 1-39 are cancelled.  Claims 40-59 are pending.
	Claims 40-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10 September 2020.
Claims 50-59 are under consideration in the instant application.

Drawings
The replacement drawings were received on 12 March 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 April 2021 and 11 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn Objections and/or Rejections
1.	The objections to the drawings as set forth at pages 2-3 of the previous Office Action of 14 December 2020 are withdrawn in view of the submission of the replacement drawings for Figure 6 (12 March 2021).
2.	The rejection of claims 55-59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth at pages 3-4 of the previous Office Action of 14 December 2020 is withdrawn in view of amended claims 55 and 56 (12 March 2021).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 50-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  The basis for this rejection is 
Claim 50 is directed to a method of monitoring an effectiveness of an anti-TL1A therapy to reduce expression of TL1A in a subject, comprising (a) measuring in a first sample obtained from a subject with an inflammatory bowel disease or allergic lung inflammation a level of expression of interleukin-9 (IL-9); (b) detecting an elevated level of expression of IL-9 in the sample as compared to a level of expression of IL-9 in an individual who does not have the inflammatory bowel disease or allergic lung inflammation; (c) administering to the subject an anti-TL1A therapy; (d) measuring the level of expression of IL-9 in a second sample obtained from the subject following (c); (e) detecting a level of expression of IL-9 that is lower than the elevated level detecting in (b); and (f) determining that the administration of the anti-TL1A antibody is effective to reduce an elevated level of TL1A in the subject.  Claim 55 recites a method of treating an inflammatory bowel disease or allergic lung inflammation in a subject with an anti-TL1A antibody, the method comprising: (a) determining whether a dosage of an anti-TL1A antibody is therapeutically effective to treat an inflammatory bowel disease or allergic lung inflammation in a subject by: (i) obtaining a sample from the subject following administration of the dosage of the anti-TL1A antibody to the subject; and (ii) detecting a level of expression of IL-9 in the sample that is lower than a level of expression of IL-9 detected in a similar sample obtained from the subject prior to administration of the dosage of the anti-TL1A antibody; and (b) administering to the subject a second dosage of the TL1A antibody.
The specification as originally filed does not provide adequate written description for measuring the level of expression of IL-9 in a second sample obtained from a subject following administration of an anti-TL1A antibody, detecting a lower level of expression of IL-9, and 

(i)	The Examiner acknowledges Applicant’s support for claim 50, parts (a)-(c) at pages 7-9 of the Response of 12 March 2021.  The Examiner takes no issue with Applicant’s review of support.  Applicant’s arguments directed to claim 50, parts (d)-(f) and claim 55 are addressed below.

(ii)	At the bottom of page 9 of the Response of 12 March 2021, Applicant states that support for claim 50(d), “measuring the level of expression of IL-9 in a second sample obtained from the subject following (c)”, can be found at least at paragraphs, [0008], [0033], [0034], [0098], and Figure 2.  Applicant continues to argue that the specification describes obtaining a sample from a subject, subjecting the sample to an assay adapted to determine a presence or absence of elevated TL1A expression [0008].  Applicant indicates that the specification further shows that TL1A expression is a surrogate for IL-9 expression, as TL1A expression increases IL-9 levels, thus decreasing TL1A levels would result in a decrease in IL-9 levels [0098].  Applicant argues that Figures 20 and 21 show that TL1A induces IL-9 expression in a dose-dependent manner by measuring IL-9 expression from a subject at multiple time points.  Applicant concludes that the 
	Applicant’s arguments have been fully considered but are not found to be persuasive.  The Examiner acknowledges that the specification teaches measuring the level of IL-9 expression in a sample obtained from a subject with inflammatory bowel disease or allergic lung inflammation.  However, after review of the specification at paragraphs [0008], [0033], [0034], [0098], Figures 2, 20, 21, and the originally filed claims, the specification still does not provide adequate description for claim 50(d), “measuring the level of expression of IL-9 in a second sample obtained from the subject following (c)”.  Specifically, there is nothing in paragraph [0008] that teaches administering a TL1A antibody to the subject and then measuring level of expression of IL-9 from a second sample after the antibody has been administered.  Turning to paragraphs [0033] and [0034] (and respective Figures 20, 21), the specification teaches measuring IL-9 secretion in cultured Th17 cells after the cells have been stimulated with TL1A. Although IL-9 is measured at different time points, this section of the specification only provides the results for an in vitro cell culture assay.  Figure 23 demonstrates that anti-IL-9 receptor antibodies block TL1A-induced IL-22 secretion.  Therefore, it is clear from paragraphs [0008], [0033], [0034], [0098], and Figures 2, 20, 21, and 23 that there are no teachings that a second sample is obtained from a subject after administration of a TL1A inhibitor or that the second sample is measured for IL-9 expression.  A description of an in vitro cell culture assay that monitors IL-9 secretion over time after stimulation with TL1A is not adequate express, implicit, or inherent support for measuring the level of expression of IL-9 in a second sample obtained from a subject following administration of an anti-TL1A antibody.  

(iii)	At the bottom of page 9 through the top of page 10 of the Response of 12 March 2021, Applicant asserts that support for element 50(e), “detecting a level of expression of IL-9 that is lower than the elevated level of expression in (b)”, can be found in paragraph [0008], [0033], [0034], [0098], and Figure 23.  Applicant argues that as TL1A increases levels of IL-9, decreasing TL1A levels would thus results in a decrease in levels of IL-9.  Applicant also points out Figure 23 also illustrates how blockade of TL1A would result in decreased levels of IL-9 expression.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  After review of the specification at paragraphs [0008], [0033], [0034], [0098], Figure 23, and the originally filed claims, the specification still does not provide adequate description for claim 50(e), “detecting a level of expression of IL-9 that is lower than the elevated level of expression in (b)”.  Specifically, the Examiner acknowledges that decreasing TL1A levels, such as by an anti-TL1A antibody, results in a decrease in IL-9 levels.  However, such correlation does not provide adequate support for a method step of “detecting a level of expression of IL-9 that is lower than the elevated level of expression in (b)”.  First, there is nothing in paragraph [0008] that teaches administering a TL1A antibody to the subject, measuring level of expression of IL-9 from a second sample after the antibody has been administered, and then detecting a level of IL-9 expression that is lower than the elevated level of IL-9 that was detected prior to administration of the antibody.  Turning to paragraphs [0033] and [0034] (and respective Figures 20, 21), the specification teaches measuring IL-9 secretion in cultured Th17 cells after the cells have been stimulated with TL1A. Although IL-9 is measured at different time points, this section of the specification only provides the results for an in vitro cell culture assay.  Figure 23 demonstrates 

(iv)	At the middle of page 10 of the Response of 12 March 2021, Applicant submits that support for claim 50(f), “determining that the administration of the anti-TL1A antibody is effective to reduce an elevated level of TL1A in the subject”, can be found at least at paragraph [0062].  Applicant states that the specification describes that the “actual dosage can depend upon the judgement of the physician, the condition of the patient, and the effectiveness of the therapeutic method based, for example, on the in vitro responsiveness of relevant cultured cells or histocultured tissue sample, or the responses observed in the appropriate animal models”.  Applicant argues that in combination with the data in the specification showing decreasing TL1A levels would result in a decrease in IL-9 levels, a person of skill in the art would be able to find support for element 50(f) within the specification as filed.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  Specifically, paragraph [0062] of the instant specification discloses how the skilled artisan is to determine effective dosages of treatment.  The specification indicates that dosages can be recommended by the manufacturer or by in vitro responses in cultured cells or histocultured tissue samples or in vivo responses in animal models.  There is no further description of these assays or in vivo determinations.  While the specification does disclose how the skilled artisan may determine effective dosages of treatment, the general recitation of these assays does not In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999).

(v)	At the top of page 11 of the Response of 12 March 2021, Applicant argues that the specification provides support for claim 55(a)(i), “obtaining a sample from the subject following administration of the dosage of the anti-TL1A antibody to the subject” at least at paragraph [0006]).  Applicant asserts that the specification provides support for element 55(a)(ii), “detecting a level of expression of interleukin-9 (IL-9) in the sample that is lower than a level of expression of IL-9 detected in a second sample obtained from the subject prior to administration of the dosage of the anti-TL1A antibody” at least at paragraph [0008], [0098], [0090] and Figures 20-21.  Applicant contends that the specification provides support for claim 55(b), “administering to the subject, a second dosage of the TL1A antibody”, at least at paragraphs 
	Applicant’s arguments have been fully considered but are not found to be persuasive.  Contrary to Applicant’s argument, paragraph [0006] of the instant specification only teaches “a method of treating a disease, comprising obtaining a sample from a subject, assaying the sample to diagnose a disease based on the presence of TH17 cell differentiation, treating the subject by administering a therapeutically effective dosage of a composition comprising one or more inhibitors of TL1A”.  The disclosure at paragraph [0006] provides support for obtaining a sample from a subject and assaying the sample TH17 cell differentiation (such as by measuring IL-9), prior to the administration of a TL1A inhibitor.  There is no express, implicit, or inherent disclosure of obtaining a sample from the subject after administration of a TL1A inhibitor, as required by claim 55(a)(i).  Furthermore, the Examiner acknowledges that decreasing TL1A levels, such as by an anti-TL1A antibody, results in a decrease in IL-9 levels.  However, such correlation does not provide adequate support for a method step of “detecting a level of expression of IL-9 that is lower than the elevated level of expression in (b)”.  First, there is nothing in paragraph [0008] that teaches administering a TL1A antibody to the subject, measuring level of expression of IL-9 from a second sample after the antibody has been administered, and then detecting a level of IL-9 expression that is lower than the elevated level of IL-9 that was detected prior to administration of the antibody.  Turning to paragraphs [0033] and [0034] (and respective Figures 20, 21), the specification teaches measuring IL-9 secretion in cultured Th17 cells after the cells have been stimulated with TL1A. Although IL-9 is measured at different time points, this section of the specification only provides the results for an in vitro cell culture assay.  Again, it is clear from paragraphs [0008], [0033], [0034], [0098], and Figures after administration of an anti-TL1A antibody, (ii) measuring the sample for IL-9 expression, and (iii) detecting a level of expression of IL-9 that is lower than a level of IL-9 detected prior to administration of the anti-TL1A antibody.  
	Lastly, paragraphs [0006] and [0010], as cited by the Applicant, are silent as to obtaining additional subject samples and administration of a second dose of anti-TL1A antibody and only generally teach that a single sample from a subject is obtained, assayed, and then a TL1A inhibitor is administered.  The Examiner acknowledges that the instant specification teaches that the treatment composition may be administered more than one time at paragraph [0063].  However, the specification does not teach that the subject receiving a second dose of TL1A antibody has a sample obtained following administration of the anti-TL1A antibody, as required by the instant claims.  The specification does not provide express, implicit, or inherent teachings of obtaining a sample from a subject after administration of an anti-TL1A antibody, detecting a lower IL-9 expression level in the sample than a level of IL-9 expression detected in a sample prior to administration of the anti-TL1A antibody, and then administering a second dose of the anti-TL1A antibody.  



Conclusion
No claims are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
07 June 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647